Citation Nr: 9929410	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970, to include service in the Republic of Vietnam.  
The appellant is the veteran's widow.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
regional office in Jackson, Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death was last 
denied by an unappealed rating action dated in August 1994.

2.  Additional evidence received subsequent to the rating 
decision in 1994 includes private medical records and the 
appellant's testimony at a personal hearing before the RO.

3.  The additional evidence with regard to the appellant's 
claim to reopen her claim of entitlement to service 
connection for the cause of the veteran's death is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran died in June 1977.  The cause of death was 
noted as carcinomatosis, cancer, and respiratory failure.

5.  There is no medical evidence showing a nexus between the 
cause of the veteran's death and service, to include exposure 
to Agent Orange.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156 (1998).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1998).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
an unappealed rating action in August 1994.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104.  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) provided a standard, adopted from 
a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with the 
standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174; see 38 C.F.R. § 3.156.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit) has held 
that the Court overstepped its judicial authority in failing 
to defer to the interpretation of the term "new and material" 
set forth by VA in its own regulation and adopting instead "a 
definition of materiality from an entirely different benefits 
scheme -- the administration of social security benefits."  
Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a).  Therefore, the Federal Circuit overruled 
the Colvin test for the purposes of reopening claims for the 
award of veterans' benefits and stated that the whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  Hodge, 155 F.3d at 1359-60.  
The Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. § 
3.156(a), it is not clear to what extent 
this addresses the final ratings decision 
rather than emphasizes the importance of 
ensuring that the evidentiary record is 
complete before a ratings decision is 
made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.  Subsequently, in Fossie v. West, 
the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter, and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in 1994 consists of private medical records and 
testimony of the appellant at a personal hearing conducted 
before the RO in November 1997.  The Board finds that the 
private medical records bear directly or substantially on the 
specific matter, and are is so significant that they must be 
considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is reopened.

In Bernard v. Brown, the Court held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  In the instant case, 
the RO decision in April 1999, found that new and material 
evidence had been presented, and addressed the issue on its 
merits.  The laws and regulation regarding finality, direct 
service connection, and presumptive service connection based 
on exposure to Agent Orange have been provided to the 
appellant.  The Board has also found that new and material 
evidence was submitted to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and therefore concludes that the appellant 
would not be prejudiced under Bernard by proceeding on the 
merits.  


II.  Cause of Death

Factual Background

The veteran served on active duty from December 1968 to 
August 1970, to include service in the Republic of Vietnam.  
The veteran's service entrance and separation examinations 
are negative for any findings of cancer, a colon disorder, or 
a lung disorder.  The medical evidence of record reveals that 
the veteran underwent a resection of a transverse colon 
lesion in November 1976, receiving a colocolostomy.  A 
pathology report of the bowel and liver found a mucus-
producing adenocarcinoma of the colon, infiltrating 
muscularis and serosa with metastasis to omentum and regional 
lymph nodes.  The liver revealed no evidence of metastasis.  
A pathology report of the preperitoneal fat demonstrated 
metastatic adenocarcinoma.  The pathologist noted that the 
origin of the tumor was probably colon.  The final diagnoses 
were carcinomatosis and partial colon obstruction secondary 
to carcinomatosis.  

Thereafter, in May 1977, the veteran complained of 
progressive abdominal extension, abdominal cramping pain, and 
absent bowel movements.  The diagnosis was bowel obstruction 
secondary to recurrent carcinoma.  An x-ray of the abdomen 
revealed multiple osteolytic bone lesions compatible with 
metastatic disease.  An extra pleural soft tissue mass was 
shown in the region of the left axilla.  An accompanying 
chest x-ray showed multiple areas of lytic bone destruction 
involving the scapulas and multiple ribs with associated soft 
tissue masses projecting into the lung.  No definite 
pulmonary metastases were seen and the lungs were free of 
infiltrates.  The veteran underwent a cecostomy and loop 
ileostomy.  Extensive cancer of the colon was found, with 
obstruction of the rectum secondary to pelvic metastasis, 
obstruction of the transverse colon, recurrent tumor and 
infiltrates of the appendix, and cecal valve obstruction.  An 
additional x-ray of the chest noted pleural metastases on the 
left and metastatic disease to the left lateral rib cage, 
noted as unchanged from the previous x-ray.  There was an 
infiltrate in the left upper lung, also noted as unchanged 
from the previous x-ray.  Metastatic disease to the right 
fifth posterior rib was indicated.  Postoperatively, the 
veteran developed pulmonary atelectasis and generalized 
anasarca.  He died in June 1977.  the death certificate lists 
the immediate cause of death as carcinomatosis of the colon 
and respiratory failure.  The duration was noted as 4 months.  
An autopsy was not performed.

A report from the Vice Chancellor for Health Affairs, and 
Dean of the School of Medicine for the University of 
Mississippi Medical Center, A. Wallace Conerly, M.D., dated 
in February 1998, to the appellant's congressman is of 
record.  Dr. Conerly stated that he had reviewed several 
radiology reports and based on that information concluded 
that the veteran 

had carcinoma of the colon (colon cancer) 
and this in turn had spread 
(metastasized) to a number of regions of 
the body, including the chest wall and 
many areas of bone in the chest region.  
The copy of the death certificate 
indicates respiratory failure along with 
colon cancer and metastatic disease from 
the colon cancer as the causes of death.  
Again, I have no medical records to show 
the extent of lung involvement, but there 
evidently was some based upon the death 
certificate.

Without a complete review of the medical 
records, I am unable to give a final and 
specific opinion about this case.  
However, colon cancer commonly spreads to 
a number of organs throughout the body 
including the liver and the lungs.  It 
would certainly stand to reason that this 
was the cause of [the veteran's] death; 
however, that cannot be definitely stated 
on the basis of the records you have 
provided me.

On another note, I am unaware of any 
relationship to Agent Orange and colon 
cancer.  The code of federal regulations 
which you enclosed with your letter also 
does not indicate any relationship 
between colon cancer and various types of 
herbicides, including Agent Orange.

The appellant testified at a personal hearing before the RO 
in November 1997, that when the veteran return home from 
service, he stated that he did not feel right.  He complained 
of being chilled, dizziness, and shortness of breath.  In 
1976, the veteran complained of tenderness above his navel.  
The appellant stated that the doctor thought it was a hernia, 
but found cancer.  She stated that a barium enema was 
performed and a tumor in the transverse part of the colon was 
found.  The appellant stated that the tumor was removed, and 
after the procedure the doctor told her that the veteran was 
"full of cancer" and "had been exposed to some type of 
toxic chemical."  She further stated that the doctor asked 
if the veteran had served in Vietnam, as he was a military 
doctor and had seen this "kind of thing before."  The 
appellant testified that when the veteran was dying, his 
breath was short.  She stated that the doctor told her "that 
the cancers that are in his lungs are casing the problem with 
his breathing."  

Analysis

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.305 (1998).  Service 
connection for the cause of the veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principle, or a contributory, cause of death.  
38 C.F.R. § 3.312(a).  For a service connected disability to 
be the principle cause of death it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death it 
must have contributed substantially or materially, and 
combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(c)(1).

The appellant contends that the cause of the veteran's death 
was due to exposure to Agent Orange while serving in Vietnam.  
A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998), will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991); 38 C.F.R. § 3.307.  The appellant argues that 
the veteran's exposure to Agent Orange while in Vietnam 
resulted in the development of the cancer that caused the 
veteran's death.  It is her contention that the veteran died 
not only of colon cancer, but also of lung cancer, and 
therefore the presumptions of 38 C.F.R. § 3.309(a) apply to 
the veteran's death.  The Board notes, however, that the 
evidence of record indicates that the veteran's primary 
cancer was colon cancer, and that the medical evidence of 
record demonstrates that the lung cancer shown had 
metastasized from the primary colon cancer.  The appellant 
argues that the death certificate indicates that the veteran 
died of not only colon cancer but also of respiratory 
failure, supporting her argument.  However, the fact that the 
veteran died of respiratory failure, in and of itself, does 
not suggest that the veteran's lung cancer was primary or had 
metastasized from the colon.  Cancer of the colon is not 
included on the list of diseases recognized as attributable 
to Agent Orange exposure.  As the medical record indicates 
that the veteran's terminal cancer's primary site was the 
colon, presumptive service connection for the cause of the 
veteran's death, as due to exposure to Agent Orange, is not 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude 
establishing service connection for the cause of the 
veteran's death with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, in this case, there is no evidence of record, to 
include the veteran's service medical records and post-
service medical records, that the veteran's colon cancer was 
incurred in service.

As such, the fact remains that there is no competent evidence 
on file linking the cause of the veteran's death to service 
or to any incident of service, despite the appellant's 
assertions that such a causal relationship exists.  As there 
is no evidence which provides the required nexus between 
military service and colon cancer, service connection for the 
cause of the veteran's death, is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

